     Case 18-29247        Doc 53     Filed 06/27/19 Entered 06/27/19 08:24:55            Desc Main
                                        Document Page 1 of 2

This order is SIGNED.


Dated: June 26, 2019
                                                    JOEL T. MARKER
                                                  U.S. Bankruptcy Judge
                                                                                                            msc


Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                              UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 IN RE:                                                  CASE NO: 18-29247
 NEWLEY BOWDEN WELCH
                                                         Chapter 13

                       Debtor                            Hon. JOEL T. MARKER


                       ORDER DISMISSING CHAPTER 13 CASE FOLLOWING
                                 CONFIRMATION HEARING

       The Debtor filed a Chapter 13 Petition on December 12, 2018. A Notice of a Contested Confirmation
Hearing was provided to all parties in interest. At the confirmation hearing held June 25, 2019 10:00 am, the
Chapter 13 Trustee, appeared personally or by counsel, and other parties, if any, made their appearances on the
record. Having heard the representations of the parties and recommendations of the Trustee, and having
determined that all requirements for confirmation have not been met, the Court hereby ORDERS:
       1. The Debtor case is hereby dismissed without prejudice.

       2. Of the funds being held in this case, the Trustee shall pay, to the extent funds are available, the
following claims in the following priority: (1) the allowed fee to the Trustee under 28 U.S.C. § 586(e); (2)
adequate protection payments provided for in the proposed plan, stipulated to by the parties, or ordered by the
Court; (3) allowed administrative expenses, including attorney's fees and costs in the total amount of $2,000.00,
      Case 18-29247        Doc 53      Filed 06/27/19 Entered 06/27/19 08:24:55               Desc Main
                                          Document Page 2 of 2




less any retainer on the Bankruptcy Rule 2016 statement; and (4) with the balance of such funds to be returned
to the Debtor pursuant to 11 U.S.C. § 1326(a)(2) by a check made payable to the Debtor and mailed to the
debtors' most recent address on file with the Bankruptcy Court.



                                             CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Order was served upon all persons
entitled to receive notice in this case via ECF Notification or by U.S. Mail to the following parties on 06/26/2019:

DAVID L. FISHER, ECF Notification

MATTHEW COX, GATEWAY ONE LENDING, ECF NOTIFICATION

BEN PICKLESIMER, AMERICA FIRST CREDIT UNION, ECF NOTIFICATION


                                                               /S/Sarah Anderton

                           DESIGNATION OF PARTIES TO BE SERVED
CHAPTER 13 TRUSTEE - ECF NOTIFICATION

NEWLEY BOWDEN WELCH, 12556 SOUTH BRUNDISI WAY , HERRIMAN, UT 84096


DAVID L. FISHER, ECF Notification


MATTHEW COX, GATEWAY ONE LENDING, ECF NOTIFICATION
BEN PICKLESIMER, AMERICA FIRST CREDIT UNION, ECF NOTIFICATION




Order DISMISSING Case
Case No. 1829247
